DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/22 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 7-12, 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harley et al. (US 2012/0327042, hereinafter “Harley”, cited by Applicant) in view of Bratkovski et al. (US 2009/0273293, hereinafter “Bratkovski”).	Regarding claim 1, Harley discloses an active stylus configured to communicate with an external device, the active stylus comprising (Figs. 2A-B and 3, [0035-0037] stylus 210): 	a controller (Figs. 2A-B and 3, 17, [0035, 0063 and 0080], stylus processor, micro-controller 1750); and 	a pen tip including an electrode electrically connected to the controller (Figs. 2A-B and 3, [0035], tip 212 having electrodes 214 and 216).	Harley teaches that the electrodes 214, 216 can be any suitable conductive material [0035], but it does not explicitly disclose wherein the electrode is made of indium tin oxide (ITO).	Bratkovski, in order to solve a similar problem of how to form electrodes for an electronic device, teaches that electrodes can be replaced by a layer of indium tin oxide ([0023], ring electrode 208).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stylus of Harley to have the tip electrodes made of indium tin oxide (ITO), such as taught by Bratkovski, since such a modification is a simple substitution of one conductive material for another producing a predictable result of forming an electrode on a substrate surface.
	Regarding claim 2, Harley as modified by Bratkovski discloses the active stylus of claim 1, wherein the pen tip includes a plurality of electrodes made of ITO (Harley, Figs. 2A-B and 3, [0035], tip 212 having electrodes 214 and 216 formed of ITO in the modified stylus).	The motivation is the same as in claim 1.  
	Regarding claim 3, Harley as modified by Bratkovski discloses the active stylus of claim 2, wherein each of the plurality of electrodes is dynamically configurable as a ground electrode, a drive electrode to transmit signals, or a sense electrode to receive signals (Harley, Figs. 3 and 17, [0080], microcontroller 1750 with circuit board 380 is causes each of the plurality of electrodes to be dynamically configurable as a ground electrode, a drive electrode to transmit signals, or a sense electrode to receive signals).
	Regarding claim 7, Harley as modified by Bratkovski discloses the active stylus of claim 2, wherein the plurality of electrodes are formed of vertical segments that extend along a central vertical axis of the pen tip (For this claim, see Harley Figs. 6A-B, ring electrode is formed as vertical segments 616A-C that extend vertically along a central vertical axis of tip electrode 614).
	Regarding claim 8, Harley as modified by Bratkovski discloses the active stylus of claim 2, wherein the plurality of electrodes are formed of horizontal segments that extend not in parallel with a central vertical axis of the pen tip (For this claim, see Harley Figs. 6A-B, ring electrode is formed as vertical segments 616A-C that extend generally perpendicularly and not parallel to a central vertical axis of tip electrode 614).  
	Regarding claim 9, Harley as modified by Bratkovski discloses the active stylus of claim 2, wherein the plurality of electrodes are disposed along a radial circumference of the pen tip as a ring surrounding a central vertical axis of the pen tip (For this claim, see Harley Figs. 6A-B, ring electrode is formed as segments 616A-C that extend as a ring surrounding a central vertical axis of tip electrode 614).
	Regarding claim 10, Harley discloses a system comprising (Fig. 1, system 100): 	a device (Fig. 1, [0031], touch panel 120; and 	an active stylus configured to communicate with the device, the active stylus including (Figs. 1, 2A-B and 3, [0035-0037] stylus 110/210): 	a controller (Figs. 2A-B and 3, 17, [0035, 0063 and 0080], stylus processor, micro-controller 1750); and 	a pen tip including an electrode electrically connected to the controller (Figs. 2A-B and 3, [0035], tip 212 having electrodes 214 and 216).	Harley teaches that the electrodes 214, 216 can be any suitable conductive material [0035], but it does not explicitly disclose wherein the electrode is made of indium tin oxide (ITO).	Bratkovski, in order to solve a similar problem of how to form electrodes for an electronic device, teaches that electrodes can be replaced by a layer of indium tin oxide ([0023], ring electrode 208).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stylus of Harley to have the tip electrodes made of indium tin oxide (ITO), such as taught by Bratkovski, since such a modification is a simple substitution of one conductive material for another producing a predictable result of forming an electrode on a substrate surface.  
	Regarding claim 11, this claim is rejected for the same reasons recited with respect to the rejection of claim 2.  
	Regarding claim 12, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.
	Regarding claim 16, this claim is rejected for the same reasons recited with respect to the rejection of claim 9.	Regarding claim 19, Harley discloses a method executed between an active stylus and a device, wherein the active stylus includes a pen tip including one or more electrodes made of indium tin oxide (ITO), the method comprising (Figs. 1, 2A-B, 3, and 17, system 100 having microcontroller 1750 for controlling electrodes 214, 216 of stylus tip): 	dynamically configuring each of the plurality of electrodes as a ground electrode, a drive electrode to transmit signals, or a sense electrode to receive signals (Figs. 2A-B, 3, and 17, [0063 and 0080], microcontroller 1750 controls driving signals for electrodes of stylus to transmit signals such as sensor readings); and	performing communication between the device and the active stylus using the configured plurality of electrodes of the active stylus (Figs. 2A-B, 3, and 17, [0063 and 0080], microcontroller 1750 controls sensing signals for receiving sensor signals from panel).  
	Harley teaches that the electrodes 214, 216 can be any suitable conductive material [0035], but it does not explicitly disclose wherein the electrode is made of indium tin oxide (ITO).	Bratkovski, in order to solve a similar problem of how to form electrodes for an electronic device, teaches that electrodes can be replaced by a layer of indium tin oxide ([0023], ring electrode 208).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stylus of Harley to have the tip electrodes made of indium tin oxide (ITO), such as taught by Bratkovski, since such a modification is a simple substitution of one conductive material for another producing a predictable result of forming an electrode on a substrate surface.
Claims 4 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harley in view of Bratkovski as applied to claims 1-3, 7-12, 16 and 19, and further in view of Falkenburg et al. (US 2012/0331546, hereinafter “Falkenburg”, cited by Applicant) and Kulas (US 2004/0014526).
	Regarding claim 4, Harley as modified by Bratkovski discloses the active stylus of claim 2, but does not explicitly disclose further comprising one or more mechanical switches operable to physically switch the connectivity of one or more of the plurality of electrodes in the pen tip.	Falkenburg teaches an intelligent stylus with a multiplexer (i.e., switches) for selecting one or more switches operable to physically switch the connectivity of one or more of the plurality of electrodes in the pen tip ([0066], stylus 1410 has MUX 1498 for electrode sensors 1411).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the stylus of Harley and Bratkovski and have a multiplexer, such as taught by Falkenburg, for the purpose of switching between drive electrodes and sense electrodes by having a stylus that can be mechanically configured to sense signals or drive signals.	Harley as modified by Bratkovski and Falkenburg does not disclose that the switches are mechanical switches for switching the electrodes.	Kulas teaches that electronic switching can be accomplished by any suitable mechanism including a multiplexer or mechanical switches ([0065]).	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the stylus of Harley, Bratkovski and Falkenburg to replace the multiplexer with mechanical switches, such as taught by Kulas, because such a modification is a simple substitution of one type switch for another producing a predictable result of switching control signals to electrodes of the stylus.	Regarding claim 13, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.
Claims 5-6 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harley in view of Bratkovski as applied to claims 1-3, 7-12, 16 and 19, and further in view of Falkenburg.	Regarding claim 5, Harley as modified by Bratkovski discloses the active stylus of claim 2, but does not explicitly disclose further comprising a multiplexer included in the pen tip.	Falkenburg teaches an intelligent stylus with a multiplexer (i.e., switches) for selecting one or more switches operable to physically switch the connectivity of one or more of the plurality of electrodes in the pen tip ([0066], stylus 1410 has MUX 1498 for electrode sensors 1411 – pen tip under a broadest reasonable interpretation is the portion of the stylus encompassing the multiplexer and electrodes 214/216 of Harley).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the stylus of Harley and Bratkovski and have a multiplexer included in the pen tip, such as taught by Falkenburg, for the purpose of switching between drive electrodes and sense electrodes by having a stylus that can be mechanically configured to sense signals or drive signals.	Regarding claim 6, Harley as modified by Bratkovski and Falkenburg discloses the active stylus of claim 5, wherein the multiplexer is configured to receive signals from the plurality of electrodes (Falkenburg, [0066], stylus 1410 has MUX 1498 for electrode sensors 1411 to sense signals as sense electrodes).	The motivation is the same as in claim 5.	Regarding claim 14, Harley as modified by Bratkovski discloses the system of claim 11, but does not explicitly disclose wherein the active stylus further includes a multiplexer.	Falkenburg teaches an intelligent stylus with a multiplexer (i.e., switches) for selecting one or more switches operable to physically switch the connectivity of one or more of the plurality of electrodes in the pen tip ([0066], stylus 1410 has MUX 1498 for electrode sensors 1411 – pen tip under a broadest reasonable interpretation is the portion of the stylus encompassing the multiplexer and electrodes 214/216 of Harley).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the stylus of Harley and Bratkovski and have a multiplexer, such as taught by Falkenburg, for the purpose of switching between drive electrodes and sense electrodes by having a stylus that can be mechanically configured to sense signals or drive signals.  
	Regarding claim 15, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harley as modified by Bratkovski as applied to claims 1-3, 7-12, 16 and 19, and further in view of Greanias et al. (US 5,007,085, hereinafter referred to as “Greanias”, cited by Applicant).	Regarding claim 17, Harley as modified by Bratkovski discloses the system of claim 10, but does not explicitly disclose wherein the active stylus is synchronized to the device based on receiving signals transmitted from the device to the active stylus.	However, in the same field of controlling a touch sensitive display device with a stylus Greanias teaches a remotely sensed personal stylus where a drive signal includes a pre-determined bit sequence and transition happens when the stylus is synchronized with the device using a pre-determined bit sequence (Col. 7 lines 7-42 teach how a 40Khz burst is sent to the stylus from the overlay 20, and an interrogations signal is sent from the overlay to the stylus. In response a 30 bit identification is sent from the stylus to the overlay to confirm user log onto the system. Based on these teachings it is clear the system communicates based on bit sequence that operates with the stylus being synchronized with the device.).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Harley and Bratkovski to have wherein the active stylus is synchronized to the device based on receiving signals transmitted from the device to the active stylus, such as taught by Greanias, for the purpose of facilitating communication between the devices and validate proper stylus operation and/or stylus identity (Greanias, col. 7, lines 39-42).	Regarding claim 18, Harley as modified by Bratkovski and Grenias discloses the system of claim 17, wherein the active stylus is synchronized to the device based on a bit sequence transmitted from the device to the active stylus (Greanias, col. 7 lines 7-41 teach how a 40Khz burst is sent to the stylus from the overlay 20, and an interrogations signal is sent from the overlay to the stylus. In response a 30 bit identification is sent from the stylus to the overlay to confirm user log onto the system. Based on these teachings it is clear the system communicates based on bit sequence that operates with the stylus being synchronized with the device.).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harley as modified by Bratkovski as applied to claims 1-3, 7-12, 16 and 19, and further in view of Falkenburg.	Regarding claim 20, Harley as modified by Bratkovski discloses the method of claim 19, but does not explicitly disclose further comprising: switching the connectivity of one or more of the plurality of electrodes in the pen tip of the active stylus.
	Falkenburg teaches an intelligent stylus with a multiplexer (i.e., switches) for selecting one or more switches operable to physically switch the connectivity of one or more of the plurality of electrodes in the pen tip ([0066], stylus 1410 has MUX 1498 for electrode sensors 1411).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the stylus of Harley and Bratkovski and have a multiplexer switching the connectivity of one or more of the plurality of electrodes in the pen tip of the active stylus, such as taught by Falkenburg, for the purpose of switching between drive electrodes and sense electrodes by having a stylus that can be mechanically configured to sense signals or drive signals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US 2012/0223919) shows a multiplexer in a stylus in Figs. 7-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694                                                                                                                                                                                                        /PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694